DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  the claim amendment crossed out the number 21 in line 1.  It is not clear the dependency of  claim 2.  For Office Action purposes, it will be assume that claim 2 is dependent on claim 21.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frank et al (US 2010/0308586) in view of Krietzman et al (US 2010/0270800).
Frank et al discloses,
a drivetrain system or a wind turbine, the system comprising: a rotor having a plurality of blades connected to a hub (see Fig. 3A); a continuously variable transmission (CVT) 304 and a generator 306; the rotor having a rotor speed and outputting a rotor-outputted rotational energy; the rotor, CVT, and generator being serially coupled in the drivetrain system (see Fig. 4) and: 
a) the rotor is coupled to the CVT by a first mechanical coupling that transfers the rotor-outputted rotational energy to the CVT, the CVT has a CVT ratio and outputs a CVT-outputted rotational energy based upon the rotor-outputted rotational energy (see Fig. 4); 

The problem to be solve appears to be add a conventional flywheel in order to use the kinetic energy of the flywheel to drive a generator.  Such concept is well-known in many fields and in the present field.  For example, Krietzman et al teaches having a wind turbine in which the rotor 102 is coupled to a flywheel 
b) the CVT 125 is coupled to the flywheel 116 by a second mechanical coupling that transfers the CVT-outputted rotational energy to the flywheel 116 since the “CVT 125 may be coupled directly to the inertial storage device 116 (dashed line)” (paragraph 0059, see Fig. 2B), the flywheel has a flywheel speed and outputs a flywheel-outputted rotational energy based upon the CVT-outputted rotational energy ; Appl. No. 16/177,086 Arendment in Connection with Request for Continued Examination In Response to Office Action Dated February 5, 2020c) the flywheel 116 is coupled to the generator 136 by a third mechanical coupling that transfers the flywheel-outputted rotational energy to the generator(paragraph 0059); and d) the generator produces a generator energy output based on the flywheel- outputted rotational energy received from the third mechanical coupling (see Fig. 2B).
It would have been obvious before the effective filing date of the claimed invention to design the system as disclosed by Frank et al and to teach having a flywheel driving a generator for the purpose of increasing the efficiency of a wind turbine as taught by Krietzman et al.



Claims 2 – 4, 7 – 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frank et al and Krietman et al as applied to claim 21 above, and further in view of Myhr (US 2010/0119370).
The combined system discloses all of the elements above.  Moreover, Frank et al discloses,
Regarding claim 9, the controller is in electrical communication with a battery, the controller outputting a signal that causes the battery to create an electrical load that results in a change in energy stored in the flywheel (see Fig. 3A, paragraphs 0020 – 0023, 0030).

However, the combined system does not disclose the elements below.  On the other hand, Myhr discloses,
Regarding claim 2, a controller 8 in communication with the flywheel, generator and changing the output of the generator [0141, 0142, 0155, 0087].
Regarding claim 3, the controller 8 outputs signal that causes the modulation of the generator output based on data elements received in the form of sensor input (paragraph 0087, 0141, 0142, 0155).
Regarding claim 4, the data elements is selected from wind speed, rotor speed, 
flywheel speed and generator output (paragraphs 0158, 0087, 0089, 0077, 0141, 0142, 0155).



Regarding claim 10, either or both of the coupling is connected to a gearbox 3.

Regarding claim 11, one or more of the plurality of blades 25 have an orientation relative to the hub (see figure 1); the system includes a blade pitch control mechanism that alters the orientation of the one or more of the plurality of blades (paragraph 0158); the controller is in electrical communication with the blade pitch control mechanism; and the controller outputs a signal that causes the blade pitch control mechanism to alter the orientation of one or more of the plurality of blades (paragraph 0061).  

Regarding claim 12, a brake 28 is in electrical communication with the controller (see figure 1), the brake when actuated altering the application of a braking force on one or more of the rotor, the flywheel or the generator.


It would have been obvious before the effective filing date of the claimed invention to design the combined system as disclosed above and to modify the invention pertaining to the limitations taught by Myhr for the purpose of reducing energy losses associated with wind turbine systems.


Allowable Subject Matter
Claims 5, 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to disclose the optimal efficiency tip speed ratio as specifically described in the claim and the electric usage demand that can be predicted as specifically described in the claim.



Response to Arguments
Applicant’s arguments with respect to claim(s) 21 have been considered but are moot in view of new grounds of rejection.

Applicant's arguments filed 07/30/2020 have been fully considered but they are not persuasive.
Regarding the remark with respect to claim 3, the claim discloses a controller outputs a signal that causes a modulation (adjusting/modifying/varying) of one (CVT ratio or generator) based upon one data elements received …in the form of sensor input.  Since the claim is in the alternative, Myhr discloses causing a 
Regarding the remark with respect to claim 4, the claim discloses in the altenative, “one or more” data elements that can be used.  Myhr discloses using a wind speed data element [0087, 0142].
Regarding the remark with respect to claim 10, it is well known that differential gears and torque distribution devices are equivalent devices to a gearbox.  Claim 10 does not describe in any manner, how the “gearbox” in the present system would be different from another type of gearing device (e.g. torque/differential gearing system).

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

claim language is too broad, thus the prior art reads on the claims as disclosed.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., reduction of costs associated with the generator and power conversion electronics; drawing broadly similar amounts of energy as would be achieved with a more expensive generator and power electronic package; description of paragraph 0046 of the present specification; sizing down the generator and inverter, removal of load for allowing cheaper operation of system) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO C. GONZALEZ whose telephone number is (571)272-2024.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Julio C. Gonzalez/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        
February 18, 2021